Citation Nr: 1747883	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for posttraumatic postoperative sequelae arthrotomies of the right knee (right knee disability).

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. A Notice of Disagreement (NOD) was filed in May 2008. A Statement of the Case (SOC) was issued in January 2009. A substantive appeal (VA Form-9) was filed in January 2009. Supplemental Statements of the Case (SSOCs) were issued in August 2012 and March 2017.

In November 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in October 2011 and September 2014. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or misaligned joints due to healed injury, the Veteran's posttraumatic postoperative sequelae arthrotomies of the right knee is manifested by no more than moderate recurrent subluxation or lateral instability.

2. The Veteran's right knee DJD is manifested by limitation of motion, objectively confirmed by swelling and painful motion. 


CONCLUSIONS OF LAW

1. The criteria for assignment of a rating in excess of 20 percent for posttraumatic postoperative sequelae arthrotomies of the right knee have not been met. 38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2016).

2. The criteria for assignment of a rating in excess of 10 percent for DJD of the right knee have not been met. U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, DC 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In a May 2008 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In October 2011 and September 2014, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Under DC 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. The Board notes that terms such as "slight", "moderate", and "severe" are not defined in the Rating Schedule. However, "severe" is defined as "of a great degree." See www.merriam-webster.com, (10/13/2017).

DC 5003 assigns a disability rating for degenerative arthritis established by x-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved under DC 5200 etc. However, when the limitation of motion of specific joint(s) is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Factual Background and Analysis

The Veteran contends that his service-connected right knee disability has worsened and that he is entitled to an increased rating for posttraumatic postoperative sequelae arthrotomies and DJD of the right knee. The Veteran's service-connected posttraumatic postoperative sequelae arthrotomies of the right knee is rated as 20 percent disabling. His service-connected DJD of the right knee is rated as 10 percent disabling. 

A March 2008 VA joints examination confirmed the Veteran's residuals of right knee injury and subsequent surgeries with osteoarthritis of the right knee diagnosis. Range of motion (ROM) testing revealed active motion flexion to 50 degrees, with pain immediately, passive motion to 60 degrees with pain immediately, and extension to 0 degrees. The Veteran reported that he kept his right knee flexed at 5 degrees because it was too painful to fully extend the knee. The Veteran reported pain, stiffness, weakness, and "giving way" of the right knee. There was evidence of effusion, crepitus, clicks/snaps and grinding. The Veteran experienced functional limitation after prolonged standing or walking. The Veteran reported daily, severe flare-ups with disrupted sleep due to pain. The Veteran denied episodes of dislocation, subluxation, and locking. There was no evidence of ankylosis. 

An April 2008 VA treatment note indicates that the Veteran reported reinjuring his right knee when he stepped into a hole and his knee "gave out" and popped. The Veteran reiterated his symptoms of pain and swelling, in addition to a small bulge in the popliteal space of his right knee. The Lachman and drawer signs were negative and the posterior tibial pulse was intact. April and May x-rays revealed degenerative changes predominately involving the femorotibial joint space. There was lesser degenerative change involving the patellofemoral joint space and no joint effusion was identified.

A May 2008 VA treatment note indicates that the Veteran's March 2008 right knee injury resolved. Radiographically, the Veteran had moderately severe osteoarthritis tricompartmentally. On physical examination, his right knee was fairly stable to stress and was neurovascularly intact. The clinician noted the Veteran's right knee instability. 

An April 2010 VA examination report revealed evidence of crepitus and mild, lateral instability. ROM was flexion to 120 degrees and extension to 0 degrees; additional limitation of motion with repetitive motion was exhibited by flexion to 110 degrees. X-rays revealed mild/moderate tricompartmental degenerative changes with likely small suprapatellar. There was no evidence of an acute fracture-dislocation or chondrocalcinosis. There was no evidence of ankylosis.  An August 2011 VA orthopedic surgery consultation note indicates bone spurring on the right knee.

In several statements and during the November 2011 hearing, the Veteran claimed that his right knee condition had worsened. The Veteran testified that he used a cane 80 percent of the time and that he could not climb stairs and ladders. The Veteran testified that he had 3 right knee surgeries in the 1970s. The Veteran testified that that his doctor recommended a total knee replacement (the Veteran wants "to save his knee") and has grinding in his right knee, and that it gives out 2 to 3 times a month.   

A November 2011 VA examination report indicates right knee flexion to 130 degrees and extension to 0 degrees. The Veteran's right knee was stable to varus and valgus stress. There was no objective evidence of joint instability, subluxation/dislocation. The Veteran's muscle strength was 5/5 and he reported frequent episodes of joint effusion. The Veteran denied flare-ups and functional loss after repetitive use due to weakened movement and pain on movement. Prior x-rays revealed arthritis with slight decreased joint spacing, especially the medial compartment. The report did not indicate a new injury or significant progression of symptoms since the Veteran's last x-rays. The Veteran agreed that no new x-rays would be taken during the examination. The examiner did not recommend knee replacement; however, the examiner suggested that if the condition worsened, the Veteran could begin a trial of cortisone injections.

A November 2015 VA examination confirmed the Veteran's right knee diagnoses. ROM testing revealed flexion to 100 degrees and extension to 0 degrees. The Veteran reported flare-ups, crepitus, and recurrent effusion 2 to 3 times a week. The Veteran denied functional loss/impairment with pain or repeated use. The Veteran denied functional limitation due to pain, weakness, fatigability or incoordination during flare-ups. There was no history of recurrent subluxation or instability noted. April and August VA treatment notes indicated moderate degenerative arthritis and effusion of the right knee. 

An August 2016 VA treatment note indicates that the Veteran will eventually need knee replacement surgery but that he was not ready to have the procedure. 

In an October 2016 VA examination addendum ROM was flexion to 140 and extension to 0. Pain was less than 5 out of 10 with active and passive ROM testing. The Veteran exhibited mild pain with weight-bearing only. There was no observable pain on nonweight-bearing. 

Based on the foregoing evidence, the Board finds that entitlement to a rating in excess of 20 percent is not warranted for posttraumatic postoperative sequelae arthrotomies of the right knee. Specifically, the Board finds that the vast majority of the above medical evidence does not indicate severe, recurrent subluxation or lateral instability. Most notably, in March 2008 the Veteran reported "giving way" of the right knee. In April 2008, the Veteran injured his knee when he stepped into a hole and his knee "gave out." A May 2008 VA treatment note indicates that the right knee injury resolved. The clinician noted the Veteran's right knee instability and that the Veteran's right knee was fairly stable to stress. The April 2010 examination report indicates that there was no evidence of dislocation. The November 2011 examination report indicates that the Veteran's right knee was stable to varus and valgus stress and that there was no objective evidence of joint instability, subluxation/dislocation. The November 2015 VA examination report did not document a history of recurrent subluxation or instability. As such, the Veteran's posttraumatic postoperative sequelae arthrotomies of the right knee more nearly approximates symptoms contemplated by a 20 percent rating assigned for moderate, recurrent subluxation or lateral instability. 

The Board recognizes the Veteran's belief that he is entitled to a higher rating.  His lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the Veteran's right knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment for the Veteran's right knee condition. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to determine the extent of his right knee condition. The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted. See Layno v. Brown, 6 Vet. App. 465 (1994). It is within the Veteran's realm of personal knowledge whether he experienced symptoms such as weakness, recurrent instability, or that his knee "gives out" 2 to 3 times a month. It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the extent and/or severity of his right knee condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). As such, the clinical findings speak to the question at hand and are afforded significant probative value. 
 
For the foregoing reasons, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected posttraumatic postoperative sequelae arthrotomies of the right knee is not warranted. 

The Board also finds that a rating in excess of 10 percent for DJD of the right knee is not warranted. In so finding, the Board observed that the Veteran complained of pain, swelling, and flare-ups after prolonged standing or walking. VA examination reports noted crepitus, cracking/popping and effusion with no evidence of ankylosis. However, when considering the additional impairment caused by factors such as pain, weakness, fatigability, and incoordination, the Veteran's right knee disability is not manifested by limitation of flexion to at least 30 degrees (to warrant a 20 percent rating under DC 5260) or limitation of extension to at least 10 degrees (to warrant a 10 percent rating under DC 5261). Most notably, repetitive use testing did not show additional functional loss/impairment with pain or repeated use that would warrant a higher rating. 

Knee disabilities are rated under 38 C.F.R. § 4.71, DCs 5256 through 5263. In the absence of ankylosis, a rating under DC 5256 is not warranted. In the absence of evidence of dislocated semilunar cartilage, with frequent episodes of  "locking," pain, and effusion into the joint, a rating under DC 5258 is not warranted. In the absence of evidence of symptomatic removal of semilunar cartilage, a rating is not warranted under DC 5259. The Veteran is in receipt of a 10 percent rating for painful noncompensable limited range of motion that is productive of intermittent flare-ups.  It would constitute an impermissible pyramiding of benefits to compensate the Veteran under DCs 5258 and DC 5259 for the same symptoms. See 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259, 261 (1994). In the absence of tibia and fibula impairment, a rating is not warranted under DC 5262. In the absence of genu recurvatum, a rating is not warranted under DC 5263.

As discussed above, the Board recognizes the Veteran's belief that he is entitled to a higher rating for his right knee condition.  However, his lay statements are outweighed by competent and credible medical evidence that evaluates the true extent of his right knee DJD based on objective data coupled with the Veteran's lay complaints. Determining the severity of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not ascertain the degree of the impairment based on reported symptoms alone and requires specialized testing (e.g., x-ray, MRI, etc.) beyond ordinary clinical evaluation. See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). 

Ultimately, upon review of the foregoing evidence, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, entitlement to a rating in excess of 10 percent for DJD of the right knee must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for posttraumatic postoperative sequelae arthrotomies of the right knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


